Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 1 of 12




  EXHIBIT 1
       Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 2 of 12




Seattle Police Manual
14.090 – Crowd Management
Effective Date: DRAFT 07/11/2016

14.090 – POL

     This policy manual section pertains to the Department’s
     practices of crowd management. It is the policy of the Seattle
     Police Department to facilitate free speech and assembly
     whenever possible, while preserving order and protecting
     persons and property.

1. The Department Uses the Incident Command System (ICS)
for Crowd Management

     An Incident Commander will oversee the Department’s response
     to public assemblies before, during and after the event.               Comment [AB1]: CPC suggestion: Insert criteria
                                                                            that will help determine whether an instance of
                                                                            public assembly requires a police presence.
          - The Incident Commander may delegate authority and
            assignments.

2. The Incident Commander Will be a Sergeant or Above

          - Exception: An officer can serve as Incident Commander until a
            sergeant can respond.

          - A lieutenant who has completed the requisite incident
            commander training will assume command when there are two       Comment [AB2]: CPC edit
            sergeants and/or two squads involved in the event.

          - A captain who has completed the requisite incident commander
            training will assume command when there are two lieutenants     Comment [AB3]: CPC edit
            involved in the event.

          - For more information, see Manual Section 1.020 – Chain of
            Command.

3. As Far in Advance of the Incident as Possible, tThe Incident
Commander Will Obtain as Much Intelligence About the Event
as FeasibleCoordinate with the Appropriate Department
Resources to Obtain Intelligence Information to Assist with                 Comment [BA4]: CPC edit

Operational Planning and Staffing                                           Comment [k5]: New edit, 07/05/2016


4. The Incident Commander May Consider Utilizing Specialty
Units, Based on Operational Needs
      Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 3 of 12




Seattle Police Manual
     See 14.090–TSK–1 Responsibilities of the Incident Commander.

5. The Incident Commander Will Determine Minimum Staffing
for Crowd Management Events

          - The Incident Commander will base staffing levels on the
            projected number of event participants and any pre-event
            intelligence indicating potential violence.                       Comment [AB6]: CPC suggestion: Insert
                                                                              language to ensure that the IC is choosing the best
                                                                              staff for the particular event (those with community
          - The Incident Commander will develop contingency plans             experience, for example).
            regarding staffing and tactics.

          - When feasible, the Incident Commander will provide the staffing
            plan to the SPD Budget Section prior to the incident.

6. The Incident Commander Will Deliver Event Briefings Using a
Standardized Format (SPD ICS Briefing Format)

7. The Incident Commander Will Communicate Each Unit’s
Mission to That Unit’s Supervisor or Commander

     The involved unit’s supervisor or commander will develop the
     specific methods or tactics that will be used to accomplish the
     mission. See 14.090–TSK–2 Responsibilities of the Supervisor.

          - The unit supervisor or commander will submit all unit plans to
            the Incident Commander, who will approve or modify the plans
            to accomplish the overall mission, with any modifications
            communicated back to the unit supervisor or commander.

8. The Incident Commander Retains Ultimate Responsibility for
the Decisions of Subordinates

     In order to fulfill this obligation, the Incident Commander will be
     available for on-scene consultation.

9. Crowd Dispersal                                                            Comment [BA7]: CPC suggestion: Revise so that
                                                                              this section either references or matches the dispersal
                                                                              ordinance.
a. Upon Determining That the Crowd Presents an Imminent
Risk to Public Safety or That Large-Scale Property Destruction
Appears Likely, the Incident Commander May Order That the
Crowd Be Dispersed

     Before ordering that the crowd be dispersed, the Incident
     Commander shall consider whether less restrictive means of
      Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 4 of 12




Seattle Police Manual
     crowd management are available. Such means may include
     containmentarea denial and/or seeking voluntary compliance.              Comment [AB8]: CPC suggestion: Clarify
                                                                              “containment.” Something like “area denial” may be
                                                                              clearer.
     Upon determining that dispersal is appropriate, the Incident             Comment [k9]: New edit, 07/05/2016.
     Commander shall ensure that there is an avenue of egress
     sufficient to allow the crowd to depart.

     The Incident Commander or designee shall audibly will first
     issue the order to disperse and allow a reasonable amount of
     time for the public to comply prior to instructing officers to           Comment [AB10]: CPC edit
     disperse the crowd, if feasible.                                         Comment [k11]: New edit, 07/05/2016.


     See 14.090-TSK-3 Issuing the Order to Disperse.

b. The Incident Commander Shall Have Authority to Direct the
Use of Less-Lethal Blast Balls and OC Spray (See Manual                       Comment [k12]: New edit, 07/05/2016

Section 8.300 – Use-of-Force Tools)                                           Comment [AB13]: CPC suggestion: We support
                                                                              retaining the original language from this policy (not
                                                                              seen here): Officers Shall Not Use Chemical Agents
c. Upon the Order of the Incident Commander, SWAT Will                        or Less-Lethal Munitions to Overcome Passive
                                                                              Resistance by Nonviolent and/or Peaceful Protestors,
Deploy Chemical Agents and/or Less-Lethal Munitions Devices                   Absent Exigent Circumstances.
to Disperse a Crowd

     The Incident Commander shall have the authority to direct the
     use of chemical agents and less-lethal devices to disperse the
     crowd. Upon order of the Incident Commander, SWAT will
     deploy less-lethal to disperse a crowd.

         - A lieutenant may authorize the use of blast balls and OC spray     Comment [k14]: New edit, 07/05/2016.
           chemical agents/less-lethal munitions to disperse a crowd if an
           immediate life safety emergency exists that requires this action
           be taken and there is insufficient time to obtain incident
           command approval.                                                  Comment [BA15]: CPC suggestion: Increase
                                                                              clarity on when an IC can authorize blast ball use or
                                                                              OC spray.
                  - An immediate life safety emergency is an unplanned,
                    dynamic situation where immediate police action is
                    necessary to protect the officers’ and/or the public’s
                    safety.

d. A CART-Trained Supervisor Shall Oversee Chemical Agents
and/or Less-Lethal Munitions When SWAT is not Assigned to
the Event

         - Only pPersonnel trained to deploy patrol CART munitions
           tools (blast balls and OC spray)are authorized to carry            Comment [k16]: New edit, 07/05/2016.
           and use these agents or devices tools under the
           supervision of a CART-trained supervisor, unless                   Comment [k17]: Is CART a relevant term
                                                                              anymore?
      Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 5 of 12




Seattle Police Manual
           otherwise directed by the Incident Commander. The
           Incident Commander shall have the authority to direct the
           use of chemical agents and less-lethal devices to disperse
           the crowd.

         - Each precinct will maintain a supply of chemical agents and less-
         lethal devices to address an unplanned crowd management event
         where there is insufficient time to deploy SWAT.

     When feasible, officers will not deploy blast balls and OC spray until a
     dispersal order has been issued to the crowd and the crowd has been
     given a reasonable amount of time to comply.

     When feasible, officers shall avoid deploying blast balls and OC spray
     in the proximity of people who are not posing a risk to public safety or
     property.

     The deployment of blast balls within close proximity to people is
     reported and investigated as Type II force. (See Manual Section
     8.400.)

     Exception: When the deployment of blast balls results in injury or
     complaint of injury that meets the criteria for a Type III investigation,
     the deployment is reported and investigated as Type III force. (See
     Manual Section 8.400.)                                                      Comment [k18]: New edit, 07/11/2016, per
                                                                                 feedback from Mr. Thompson.
     The deployment of blast balls away from people (i.e. a “bang out”) is
     reported and investigated as Type I force. (See Manual Section
     8.400.)                                                                     Comment [k19]: New edit, 07/05/2016. (This
                                                                                 language takes the place of a standalone blast balls
                                                                                 policy in 8.300.)



c. Each Precinct Will Maintain a Supply of Blast Balls and OC
Spray to Address an Unplanned Crowd Management Event                             Comment [k20]: New edit, 07/05/2016.

Where There is Insufficient Time to Deploy SWAT                                  Comment [AB21]: CPC suggestion: Perhaps
                                                                                 tracking of blast balls should be referenced in this
                                                                                 section?
     In the event of an unplanned crowd management event, the Incident
     Commander shall request SWAT when feasible.

de. The Incident Commander Will Deploy Department Personnel
to Accomplish Specific Tactical Objectives

     Objectives may include:

          - Separating and removing violent demonstrators to                     Comment [BA22]: CPC suggestion: Replace
                                                                                 “violent demonstrators” with language such as
            preserve the free speech of non-violent demonstrators                “harming or exhibiting intent to harm persons or
                                                                                 property.”
         - Containment - to confine a crowd
      Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 6 of 12




Seattle Police Manual
          - Complete containment of a crowd without a dispersal route will
            only be done as a prelude to a mass arrest situation

                  - Isolation – to prevent the growth of the crowd and to
                    deny access to those who are not involved, for their own
                    safety

          - Preventingon of escalation – to defuse the situation through
            warnings and verbal persuasion

          - Directing the crowd consistent with safety considerations

          - Isolating the crowd to prevent the growth of the crowd and to
            deny access to those who are not involved, for their own safety    Comment [AB23]: CPC suggestion: Revise
                                                                               language so that this option is limited to exigent
                                                                               circumstances.



          - Dispersing – to disperse the crowd in a predetermined direction    Comment [BA24]: CPC suggestion: Clarify
            and takinge enforcement action against violators                   language to differentiate between dispersal and being
                                                                               directed to a specific location. May also need to
                                                                               make clear that if people are being “dispersed” they
f. Officers and Incident Commanders Must Document Uses of
                                                                               need to be allowed to do so.

Force

          - Officers shall individually justify and document all reportable
            uses of force consistent with Manual Section 8.00 - Use-of-Force
            Reporting and Investigation.

          - The Incident Commander authorizing the use of chemical agents
            and/or less-lethal weapons must justify that decision in a Use-
            of-Force Report, with a copy submitted to the relevant Bureau
            Commander in addition to the normal routing.

                                                                               Comment [BA25]: CPC suggestion: Clarify use
10. Officers May Make Individual Decisions to Deploy OC Spray,                 of blast balls.
Consistent with Title 8 – Use-of-Force

a. Officers Shall Deploy OC for Specific Objectives Consistent
With Manual Section 8.200 - Using Force.

     The authorized use of OC in crowd management situations
     involving violent activity shall have as a primary objective at
     least one of the following:

          - Defend oneself

          - Defend someone else

          - Prevent significant destruction of property
      Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 7 of 12




Seattle Police Manual

ab. OC Will be Directed at the Specific Suspect(s) who are
Posing a Threat

     When feasible, officers shall issue a verbal warning to the suspect(s),
     other officers, and other individuals present, that OC spray will be
     used and defer using OC spray a reasonable amount of time to allow
     the suspect(s) to comply with the warning.                                      Comment [k26]: New edit, 07/05/2016.


     Officers deploying OC will attempt to limit collateral exposure to
     non-involved parties.

          - If there is probable cause to arrest for a crime, it is a priority for
            officers to arrest individuals against whom OC has been
            deployed.

bc. Officers Will Provide Aid to Subjects Exposed to Chemical
Agents and/or OC, if Feasible

     Officers will request medical response or assistance for subjects
     exposed to chemical spray and/or OC when they complain of
     continued effects after having been decontaminated, or they
     indicate that they have a pre-existing medical condition (e.g.
     asthma, emphysema, bronchitis, heart ailment, etc) that may
     be aggravated by chemical spray and/or OC.

d. Officers Must Document Uses of Force

     Officers shall individually justify and document all reportable
     uses of force consistent with Manual Section 8.400 - Use-of-
     Force Reporting and Investigation.

11. Incident Commanders and Officers Must Document Uses of
Force

          - The Incident Commander authorizing the use of less-lethal tools
            must justify that decision in a Use-of-Force Report, with a copy
            submitted to the relevant Bureau Commander in addition to the
            normal routing.

          - Officers shall individually justify and document all reportable
            uses of force consistent with Manual Section 8.400 - Use-of-
            Force Reporting and Investigation.
      Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 8 of 12




Seattle Police Manual
121. Following the Event, Sergeants and Incident Commanders
Will Conduct a Day-of-Event Debrief

         - Sergeants will conduct a debriefing of their assigned officers and
           document any observations or suggestions on an Event Debrief
           Form (form 23.5).

         - Sergeants and the Incident Command staff will then have a
           separate debrief to discuss the following subjects:

             - Event staffing

             - Deployment

             - Areas of success

             - Areas for improvement

             - Command issues

             - Communication issues

             - Logistical issues

             - Use of less-lethal tools

             - Areas of success

             - Areas for improvement

                                                                                Comment [k27]: New edit, 07/05/2016.
132. Consistent with Manual Section 14.010, tThe Incident
Commander Will Must Complete an After-Action Report                             Comment [AB28]: CPC edit
                                                                                Comment [BA29]: CPC edit: suggest adding
         - The Incident Commander will complete an After-Action Report
                                                                                language to encourage the incorporation of
                                                                                community feedback/organizer input. This could
           that will be routed to the Patrol Operations Bureau Commander        enhance the event analysis and assist with future
           via the precinct-of-occurrence chain of command. The Incident        staffing decisions.

           Commander is encouraged to incorporate community
           perspectives in the report. All completed Event Debrief Forms
           will be attached to the After-Action Report.

         - Once reviewed by the Patrol Operations Bureau Commander,
           the After-Action Report and Event Debrief Forms will be loaded
           into the S:drive Crowd Management folder sent to SPOC by
           Patrol Operations Bureau staff.

14. Uses of Force that Occur During the Course of Crowd
Management are Reviewed in Accordance with Manual Section 8.500-
POL-6.                                                                          Comment [k30]: New edit, 07/05/2016.
     Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 9 of 12




Seattle Police Manual
14.090–TSK–1 Responsibilities of the Incident
Commander

    During the course of managing a crowd, the Incident
    Commander:

    1. If feasible, contacts the event organizer to discuss the
    Department response

    2. Develops contingency plan regarding staffing and tactics

             - SPD task force callout criteria

             - Mutual aid callout criteria

    3. Considers utilizing specialty units

             - Bicycle units for marches or mobile protests

             - Officers on foot for static events, or to function as arrest
               teams or bicycle unit support for marches or mobile
               protests

             - Mounted patrol for static events, marches or mobile
               protests

             - Video Unit for events where intelligence indicates that civil
               disobedience or crowd violence will occur (Recordings must
               be in compliance with SMC 14.12 – Collection of
               Information for Law Enforcement Purposes.)

             - Special Weapons and Tactics (SWAT) officers to use less-
               lethal launchers and, munitionstools and chemical agents
               that are approved for use solely by the SWAT team

             - Patrol CART-trained officers when there is insufficient time
               to deploy SWAT

             - Prisoner processing for events where intelligence indicates
               civil disobedience or crowd violence will occur

             - Intelligence Unit resources when there is a need for
               ongoing intelligence gathering and dissemination during the
               event

             - SPOC for planning and logistical support

    4. Provides a staffing plan to the SPD Budget Section, if feasible
    Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 10 of 12




Seattle Police Manual
    54. Communicates each unit’s mission to the relevant
    supervisor or commander

        a. Instructs the supervisor or commander to develop and
        provide plans                                                      Comment [k31]: New edit, 07/05/2016.


        ba. Approves unit plans

    65. Briefs officers and supervisors using the SPD ICS briefing
    format

    76. Remains available for on-scene consultation

    87. Debriefs supervisors and commanders following the event

        a. Collects Event Debrief Forms from the supervisors

    98. Completes an After-Action Report consistent with the
    requirements of Manual Section 14.010 – After-Action Reports

        a. Per Manual Section 14.010 – After-Action Reports, writes a
          memo containing the following:

             - Situation

             - Mission objective

             - Deployment information

             - Chronological summary of the incident

             - Enforcement actions

             - Logistics

             - Communications

             - Critique                                                    Comment [k32]: New edit, 07/05/2016.


        b. Routes the After-Action Report and Event Debrief Forms to the
          Patrol Operations Bureau Commander, via the chain of
          command


14.090–TSK–2 Responsibilities of the Supervisor

    During the course of managing a crowd, Tthe supervisor:
    Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 11 of 12




Seattle Police Manual
    1. Develops methods or tactics that will be used to accomplish
    the mission, as directed by the Incident Commander

         a. Submits plans to the Incident Commander

    2. Debriefs assigned officers after the incident

    3. Documents observations and suggestions on an Event
    Debrief Form (form 23.5)

          a. Submits Event Debrief Forms to Incident Commander

    4. Attends separate debrief with Incident Commander


14.090–TSK–3 Issuing the Order to Disperse

    Upon determining that the crowd presents an imminent risk to
    public safety or that large-scale property destruction appears
    likely, the Incident Commander, as feasible:

    1. Considers pPlaces lacing officers at the rear of the crowd to      Comment [BA33]: CPC edit
    ensure verify that the order to disperse could will be heard by all

    2. Issues the following order:

          “I am (rank and name) of the Seattle Police Department.
          I am now issuing a public safety order to disperse and I
          command all those assembled at (specific location) to
          immediately disperse, which means leave this area. If you
          do not do so, you may be arrested or subject to other
          police action. Other police action could include the use of
          chemical agents or less-lethal munitions, which may
          inflict significant pain or result in serious injury. If you
          remain in the area just described, regardless of your
          purpose, you will be in violation of city and state law. The
          following routes of dispersal are available: (routes). You
          have (reasonable amount of time) minutes to disperse.”

    3. Allows a reasonable amount of time for the crowd to
    disperse

    4. Repeats the order to disperse, if feasible

    5. Continually assesses the balance of dispersal time and the
    goal of retaining control of the situation
  Case 2:20-cv-00887-RAJ Document 28-1 Filed 06/11/20 Page 12 of 12




Seattle Police Manual
